Citation Nr: 1510008	
Decision Date: 03/10/15    Archive Date: 03/17/15

DOCKET NO.  12-33 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1. Entitlement to service connection for asbestosis. 

2. Entitlement to an initial rating higher than 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel


INTRODUCTION

The Veteran had active duty service from May 1970 to December 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2010 and June 2014 rating decisions of the Department of Veterans' Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The Veteran was afforded an April 2013 videoconference hearing before the undersigned.  A transcript of that hearing is associated with the Veteran's Virtual VA claims file.

In May 2014, the Board remanded this matter for further evidentiary development.  

This appeal was processed using VBMS (the Veterans Benefits Management System) and the Virtual VA paperless processing system.  Accordingly, any future consideration of this Veteran's case shall take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

When VA undertakes to provide a VA examination or obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Pursuant to the Board's May 2014 Remand, the Veteran underwent a September 2014 VA examination to determine the nature and etiology of his claimed lung disorder.  The examiner opined that his claimed lung disorder was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  He reasoned, in part, that upon separation, the Veteran worked as a pipe-fitter for Exxon Chemical Company.  He opined that such occupation would be more likely than not associated with any evidence of asbestos exposure found.

Additionally, in October 2014, the AMC/RO requested an independent medical opinion.  The opinion was obtained in November 2014.  The examiner concluded that it was less likely than not than the Veteran's claimed lung condition was incurred in or caused by and/or aggravated by his time in service, in part, because of his high risk civilian occupation as a pipefitter, and current medical history of surpramorbid obesity and cardiovascular disease.

Specifically, the examiner opined that it was at least as likely as not that the Veteran's pulmonary function testing results were consistent with pulmonary complications related to supramorbid obesity as well as the radiographic observation of cardiomegaly.  She also opined that because current medical literature shows that dyspnea (shortness of breath) is a common symptom of patients with obesity, "it is at least as likely as not that the Veteran's weight gain is related to and aggravates his claimed respiratory condition of dyspnea, as well as his occupational exposure secondary to pipefitting."  The examiner further opined that it was less likely than not that there was radiographic evidence consistent with, or related to the formation of pathognomonic pleural plaques due to asbestosis exposure but pleural thickening consistent.  She then concluded that it was at least as likely as not that the radiographs were consistent for progressive pulmonary restrictive abnormality and fibrosis secondary to the Veteran's civilian occupational exposure to particle inhalation while servicing as a male pipefitter, cardiovascular disease, and supramorbid obesity.

Most recently, the Veteran submitted a December 2014 statement of which he indicated that during his first five years of employment at Exxon, he was not a pipefitter and not exposed to asbestos.  He stated that he joined the apprentice program in 1979 as a pipefitter.  The Veteran further reported that any and all pipelines that contained asbestos were tagged and labeled with proper warnings and that the policy strictly enforced at Exxon was that all individuals that participated in the demolition and removal process of asbestos be properly suited, meaning, that the employee be covered from head to tie in a protective suit and nasal respirator.  He stated that in service, he was not required to wear neither a protective suit nor a nasal respirator when exposed to asbestos.  The Veteran also stated that when he was diagnosed with asbestosis in 1998, he was not obese, had no coronary disease, cardiomegaly, or congestive heart failure.  

Because lay testimony provided by the Veteran in his December 2014 statement provided different facts regarding the nature of his post-service employment at Exxon Chemical Company than that noted by the October 2014 VA examiner and the November 2014 independent medical examiner, the Board finds that a supplemental opinion is necessary to address this evidence.  The Veteran's December 2014 assertions conflict with the medical opinions of record.  On remand, an addendum opinion should be obtained that considers the additional lay testimony presented by the Veteran.

Concerning the claim for a higher rating for service-connected PTSD, the claim was denied by means of a June 2014 rating decision.  In July 2014, the Veteran submitted a notice of disagreement (NOD) concerning the denial.  However, the RO did not promulgate a statement of the case in response to the Veteran's July 2014 NOD.  Consequently, the Board must remand this issue for the RO to issue a statement of the case and to give the Veteran an opportunity to perfect an appeal of such issue by submitting a timely substantive appeal.  Manlicon v. West, 12 Vet. App. 238 (1999).

Finally, all outstanding records of ongoing VA treatment must also be obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Issue a statement of the case on the issue of entitlement to an initial rating higher than 50 percent for PTSD.  Thereafter, the Veteran will have a 60-day period within which to file a substantive appeal.  The Veteran and his representative are advised that they will have sixty days from the date of mailing of the statement of the case to submit a substantive appeal as to that issue.  If and only if the Veteran completes his appeal by filing a timely VA Form 9 on the aforementioned issue should this claim be returned to the Board.  38 U.S.C.A. § 7104.

2. Obtain all outstanding VA medical records and associate them with the paper or virtual claims file. 
All efforts to obtain these records must be documented in the claims file.  Such efforts should continue until they are obtained, it is reasonably certain that they do not exist, or that further efforts would be futile.

3. After completion of the development requested above and any received records have been associated with the claims folder, the AOJ should contact the VA examiner who performed the VA examination in October 2014 and obtain from him an addendum to his examination report.  The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the addendum sought. 

The examiner should be asked to consider the newly submitted lay statements provided by the Veteran in December 2014.

The examiner should clearly identify all respiratory disorders found, to include asbestosis.  For each respiratory disability found, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the current disability arose during service or is otherwise related to any incident of service, to include the conceded in-service exposure to asbestos.  All pertinent evidence must be considered, including the post service lay and medical evidence pertinent to this matter.  If any identified lung disorder is attributed to asbestos exposure, the examiner should explain whether such disorder is as likely as not to be related to any in-service exposure versus any post service exposure.  If the examiner is unable to attribute the disorder to any single period of exposure, the examiner should state whether both in-service exposure and post service exposure together played a role in the development of the lung disorder.  A complete rationale for all opinions expressed should be provided.

4. The agency of original jurisdiction (AOJ) should review the examination report to ensure that it contains the information, opinions, and rationales requested in this remand.

5. After completion of all requested and necessary development, the AOJ should review the record in light of the new evidence obtained.  If any benefit for which there is a perfected appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case. Once they are afforded an opportunity to respond, the claim should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



